DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 5 March 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12-13, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the core shaft has a running speed in the range from 1500 rpm to 6200 rpm”, and the claim also recites “and optionally wherein the running speed of the core shaft is one or more of: (i) in the range of 5400-5700 rpm at cruise; and/or (ii) in the range of 
Clarification and/or amendment is respectfully requested.

Claim 10 recites “an angular velocity” in line 2 and depends from claim 1 which recites “an angular velocity” in line 6; it is not clear if an angular velocity in claim 10 refers to the same angular velocity of claim 1 or an additional and different angular velocity.
Clarification and/or amendment is respectfully requested.

Claim 12 recites the limitation "the leading edge" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 13 recites the limitation "the root" in line 3 and line 6. There is insufficient antecedent basis for these limitations in the claim.
Clarification and/or amendment is respectfully requested.

Claim 15 recites “at least substantially perpendicular” in line 4; it is not clear what the limitation actually encompasses since perpendicular is define as “being at right angles to a given line or plane” as per Merriam-Webster Online Dictionary, substantially is interpreted as a broad term often used in conjunction with another term to describe a particular characteristic of the claimed invention as per the MPEP 2173.05 (b) III D, however, the phrase at least together with substantially perpendicular renders 
Clarification and/or amendment is respectfully requested.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “operating the core shaft at a running speed in the range from 1500 rpm to 6200 rpm”, and the claim also recites “and optionally wherein the running speed of the core shaft is one or more of: (i) in the range of 5400-5700 rpm at cruise; and/or (ii) in the range of 5800-6200 rpm under maximum take-off conditions” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Clarification and/or amendment is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-2, 6, 10-11 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 13, 8, 8, 8, 14 and 14, respectively, of copending application no. 16/796,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect. Thus, it is apparent, for the broadening aspect, that copending application claim 13 includes 
For dependent claims 2, 6, 10-11 and 17-18, the recited limitations are contained in copending application claims 13, 8, 8, 8, 14 and 14, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 7-8 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 12, 12, 12, 12, 13 and 13, respectively, of copending application no. 16/809,831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect. Thus, it is apparent, for the broadening aspect, that copending application claim 12 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by copending application claim 12, with respect to the broadening aspect, then application claim 1 is obvious over copending application claim 12 with respect to the broadening aspect.
For dependent claims 2, 4, 7-8 and 17-18, the recited limitations are contained in copending application claims 12, 12, 12, 12, 13 and 13, respectively.


Claims 1-2 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 14 and 14, respectively, of copending application no. 16/796,055 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect. Thus, it is apparent, for the broadening aspect, that copending application claim 14 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by copending application claim 14, with respect to the broadening aspect, then application claim 1 is obvious over copending application claim 14 with respect to the broadening aspect.
For dependent claims 2 and 14, the recited limitations are contained in copending application claims 14 and 14, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 19 is allowed.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1 and 17 would be allowable if rewritten or amended to overcome the provisional rejection(s) under obviousness double patenting, set forth in this Office action.

Claims 2-6, 8-9, 11, 14, 16 and 18 would be allowable if rewritten to overcome the provisional rejection(s) under obviousness double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7, 10, 12-13 and 15 would be allowable if rewritten to overcome the provisional rejection(s) under obviousness double patenting and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed limitations were not found in the prior art:
A gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, and wherein the compressor is the lowest pressure compressor of the engine and the turbine is the lowest pressure turbine of the engine and has a lowest pressure set of blades each blade of the lowest pressure set of blades having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, with a minor span, S, being defined as the 

a first blade to bearing ratio of: 
minor span / mrω2 (for a blade of the lowest pressure set 19c, 19d) 
has a value in the range from 2.0 x10-6 to 7.5 x10-6 kg-1.rad-2.s2 (claim 1 and 19), 

or a second blade to bearing ratio of:
minor span / m x r (for a blade of the lowest pressure set) 
has a value in the range from 0.8 to 6.0 kg-1 (claim 17);
One of the close prior art references (Savela – US 9,476,320 B2) discloses a gas turbine engine (Fig.1-3) with an engine core (Fig.1-3) with turbine (46), compressor (44) and core shaft (30); a fan (42); a gearbox (48); three bearings (38C/38D/38E) with two rearward bearings (38D/38E) defining a minor span (90) being approximately 10-30cm; however, does not disclose a first blade to bearing ratio as claimed having a value in the range from 2.0 x10-6 to 7.5 x10-6 kg-1.rad-2.s2 or a second blade to bearing ratio as claimed having a value in the range from 0.8 to 6.0 kg-1; the examiner notes that Savela inherently discloses lowest pressure set of blades in the turbine having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω, however, no specific information is disclosed in order to calculate and determine the first blade to bearing ratio or the second blade to bearing ratio as claimed;
another close prior art reference (Savela – US 20130340435 A1) discloses a gas turbine engine (Fig.1-3) with an engine core (Fig.1-3) with turbine (46), compressor (44) and core shaft (30); a fan (42); a gearbox (48); three bearings (38C/38D/38E) with two rearward bearings (38D/38E) defining a minor span (90) being approximately 10-30cm; however, does not disclose a first blade to bearing ratio as claimed having a value in the range from 2.0 x10-6 to 7.5 x10-6 kg-1.rad-2.s2 or a second blade to bearing ratio as claimed having a value in the range from 0.8 to 6.0 kg-1; the examiner notes that Savela inherently discloses lowest pressure set of blades in the turbine having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω, however, no specific information is disclosed in order to calculate and determine the first blade to bearing ratio or the second blade to bearing ratio as claimed;
another close prior art reference (Pointon et al – US 20180274443 A1) discloses a gas turbine engine (Fig.1) with an engine core (Fig.1) with turbine (26), compressor (18) and core shaft (34); a fan (14); a gearbox (36); three bearings (38/64/74) with two rearward bearings (64/74) defining a minor span; however, does not disclose a first blade to bearing ratio as claimed having a value in the range from 2.0 x10-6 to 7.5 x10-6 kg-1.rad-2.s2 or a second blade to bearing ratio as claimed having a value in the range from 0.8 to 6.0 kg-1; the examiner notes that Pointon inherently discloses lowest pressure set of blades in the turbine having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω, however, no specific information is disclosed in order to calculate and determine the first blade to bearing ratio or the second blade to bearing ratio as claimed;
another close prior art reference (Ertas et al – US 10,392,970 B2) discloses a gas turbine engine (Fig.2) with an engine core (Fig.2) with turbine (130), compressor (122) and core shaft (136); a fan (142); a gearbox (145); three bearings (192/196) with two rearward bearings (196) defining a minor span; however, does not disclose a first blade to bearing ratio as claimed having a value in the range from 2.0 x10-6 to 7.5 x10-6 kg-1.rad-2.s2 or a second blade to bearing ratio as claimed having a value in the range from 0.8 to 6.0 kg-1; the examiner notes that Ertas inherently discloses lowest pressure set of blades in the turbine having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω, however, no specific information is disclosed in order to calculate and determine the first blade to bearing ratio or the second blade to bearing ratio as claimed;
another close prior art reference (Muldoon et al – US 20130195647 A1) discloses a gas turbine engine (Fig.3) with an engine core (Fig.3) with turbine -6 to 7.5 x10-6 kg-1.rad-2.s2 or a second blade to bearing ratio as claimed having a value in the range from 0.8 to 6.0 kg-1; the examiner notes that Muldoon inherently discloses lowest pressure set of blades in the turbine having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω, however, no specific information is disclosed in order to calculate and determine the first blade to bearing ratio or the second blade to bearing ratio as claimed;
another close prior art reference (Sheridan – US 10,738,646 B2) discloses a gas turbine engine (Fig.2-3) with an engine core (Fig.2-3) with turbine (108), compressor (105) and core shaft (115); a fan (101); a gearbox (106); three bearings (112/128/130) with two rearward bearings (128/130) defining a minor span; however, does not disclose a first blade to bearing ratio as claimed having a value in the range from 2.0 x10-6 to 7.5 x10-6 kg-1.rad-2.s2 or a second blade to bearing ratio as claimed having a value in the range from 0.8 to 6.0 kg-1; the examiner notes that Sheridan inherently discloses lowest pressure set of blades in the turbine having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω, however, no specific information is disclosed in order to calculate and determine the first blade to bearing ratio or the second blade to bearing ratio as claimed;
no other prior art was found that would anticipate or that could be used in combination with the cited prior art to establish a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745